Citation Nr: 0724977	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

2.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to January 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which, in 
pertinent part, granted service connection for a low back 
disorder rated 10 percent.  A November 2004 rating decision 
increased the rating for the low back disorder to 20 percent, 
and granted service connection and separate 10 percent 
ratings for radiculopathy into the left and right lower 
extremities, effective from the date of grant of service 
connection for the low back disability, July 24, 2002.  In 
January 2006, the case was remanded for the RO to schedule a 
Travel Board hearing.  Such hearing was held before the 
undersigned in March 2006; a transcript is of record.  A 
January 2007 Board decision, in pertinent part, remanded the 
issues pertaining to the ratings for low back disability for 
additional development.  


FINDINGS OF FACT

1.  During the appeal period the veteran's service-connected 
low back disability (low back strain with degenerative disc 
disease of the lumbar spine) has been manifested by no more 
than moderate limitation of motion and tenderness, and no 
more than recurring attacks of moderate intervertebral disc 
syndrome, with intermittent relief; severe intervertebral 
disc syndrome with recurring attacks, severe lumbosacral 
strain, severe limitation of motion, incapacitating episodes, 
or forward flexion of the thoracolumbar spine limited to 30 
degrees or less have not been shown.

2.  Right or left lower extremity neurological manifestations 
of the veteran's service-connected low back disability have 
not exceeded impairment consistent with mild incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for 
orthopedic manifestations of the veteran's service connected 
low back disability (low back strain with degenerative disc 
disease of the lumbar spine).  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5292, 5293, 5295 (2002 and 2003), 
5237, 5243 (2006).

2.  A rating in excess of 10 percent is not warranted for 
right lower extremity neurological manifestations of the 
veteran's service- connected low back disability.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, Code 8520 (2006).

3.  A rating in excess of 10 percent is not warranted for 
left lower extremity neurological manifestations of the 
veteran's service- connected low back disability.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for a low back disorder and assigned an initial rating and 
effective date, statutory notice had served its purpose and 
its application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The November 2004 
statement of the case (SOC) properly provided notice on the 
downstream issues of increased initial ratings.  (Notably, 
the veteran has not contested the effective date assigned.)  
Regardless, a February 2005 letter provided notice of what 
evidence was needed to establish higher ratings, of the 
veteran's and VA's responsibilities in claims development, 
and that he should submit any pertinent evidence in his 
possession.  The claim was thereafter readjudicated by the 
April 2007 supplemental SOC.  Notice has been adequate.

Regarding VA's duty to assist, the RO has obtained relevant 
VA outpatient records.  The veteran was afforded VA 
examinations in July 2003 and February 2007.  He has not 
identified any additional evidence pertinent to these claims.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Magnetic resonance imagining (MRI) of the lumbar spine in 
December 2001 showed degenerative disc disease with narrowing 
of the disc space with generalized bulging at the L5-S1 level 
without neural canal compromise.  There was mild generalized 
bulging of L3-4 and L4-5 discs without focal disc herniation.
Electromyogram (EMG) testing in February 2003 showed a left 
S-1 radiculopathy; it was noted there may be some involvement 
of the right S-1 nerve root.

On VA examination in July 2003, the veteran complained of 
back pain and pain and numbness in both legs.  He reported 
that he was unable to ambulate long distances due to his 
pain.  On examination, his lumbar spine ranges of motion 
were:  flexion to 100 degrees and extension to 20 degrees, 
with pain in both ranges of motion;  and lateral bending to 
20 degrees and rotational bending to 20 degrees.  There was 
positive straight leg raise bilaterally with pain in the heel 
on the right and pain in the calf on the left.  There was 
decreased sensation in the S1 distribution on the right side 
and the L5 distribution on the left side.  There was 5/5 
strength in the L3-S1 distribution bilaterally.  The 
diagnosis was low back strain with radiculopathy.

MRI in March 2005 showed degenerative disc disease with disc 
herniations at L4-5 and L5-S1 worse at L5-S1, and 
subligamentous herniation at L3-4.  There was at least severe 
central stenosis at L3-4 and L4-5 with bilateral foraminal 
stenoses.  

On VA neurologic examination in February 2007, sensory 
examination of the lower extremities revealed a patch of 
numbness in the lateral thigh areas of both legs in the 
distribution of the lateral femoral cutaneous nerve.  There 
was also some patchy numbness below the knee in both legs, 
possibly in the L5 distribution.  There were atrophic skin 
changes noted in the feet with mild edema.  Reflexes were 
trace at the knees and absent in the ankles.  Gait was normal 
based.  Romberg was negative.  The diagnoses were:  L5-S1 
radiculopathy bilateral based on nerve root sensory loss and 
absent ankle reflexes; and bilateral lateral femoral 
cutaneous neuropathies (the numbness in the thighs), related 
to his weight.  

On VA orthopedic examination in February 2007, the veteran 
reported that he spent five to six months in bed due to his 
back disability in 2003, that he spent three to four months 
in severe pain during 2004, and that for two months in 2005 
his activities of daily living were significantly affected.  
During 2006 he had been getting around much better.  He 
denied incapacitating episodes in the last 12 months.  He 
reported constant pain in the small of the back, with 
constant referred pain down the right leg and intermittent 
pain down the left leg.  He denied bowel or bladder 
incontinence or focal neurological deficits.  He used no 
assistive devices for ambulation, but reported that walking, 
sitting, or standing for a significant period would cause 
discomfort.  

On examination, the veteran had a slight antalgic gait; 
however, he was able to heel raise and toe raise.  He had 
forward flexion to 55 degrees, further limited by body 
habitus and by discomfort.  He was able to extend to 20 
degrees without pain and right and left lateral bend to 25 
degrees with mild discomfort at 25 degrees.  He was able to 
twist to 30 degrees bilaterally with minimal discomfort at 30 
degrees.  There was no evidence of lower lumbar spine muscle 
spasm.  On motor examination, he appeared to have some 
deconditioning and some very mild weakness of the right 
quadriceps and hamstring when compared to the left side; 4+/5 
on the right and 5/5 on the left.  He had 1+ symmetrical deep 
tendon reflexes of the patella and Achilles tendons.  He had 
good sensation to superficial deep peroneal nerve 
distribution bilaterally, and negative straight leg raising 
tests, both seated and supine.   There was no evidence of 
clonus on examination.  The impression was lumbar spinal 
stenosis status post L4, L5 discectomy and decompression; 
bilateral lower extremity radiculopathy with very mild right 
lower extremity weakness.  The examiner stated that the 
ranges of motion during passive, active, and three repetitive 
motions were the same; there was no additional functional 
impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups.  "There are no incapacitating 
episodes or radiation of pain, and no neurologic findings or 
effect on the usual occupation or daily activities."  

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a case such as this involving the initial rating assigned 
following a grant of service connection, the possibility of 
staged ratings must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board finds that staged 
ratings are not warranted as the degree of impairment due to 
lumbar spine disability has not varied significantly during 
the appeal period (See discussion below). 

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's low back disability has been characterized as 
low back strain with degenerative disc disease.  The criteria 
for rating disabilities of the spine were revised, effective 
September 23, 2002 (specifically for disc disease) and 
September 26, 2003.  From their effective dates, the veteran 
is entitled to ratings under the revised criteria.  

Criteria in effect prior to September 23, 2002

Code 5293 provides a 20 percent rating for moderate disc 
disease with recurring attacks; a 40 percent rating for 
severe disc disease, with recurring attacks and intermittent 
relief; and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a (effective prior to September 23, 2002).

Alternate rating criteria for rating low back disability 
included Code 5292 (for limitation of motion of the lumbar 
spine) and Code 5295 (for lumbosacral strain).  Under Code 
5292 a 20 percent rating is warranted for moderate limitation 
of lumbar motion and a 40 percent rating is warranted for 
severe limitation of lumbar motion.  Under Code 5295, a 20 
percent rating is warranted for lumbosacral strain when there 
is muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

The Board finds that a rating in excess of 20 percent is not 
warranted for the veteran's service connected low back 
disability under any applicable pre-September 23, 2002 
criteria.  Regarding Code 5293, none of the evidence of 
record shows objective findings indicative of more than 
moderate intervertebral disc syndrome during any stage of the 
appeal period.  The July 2003 VA examination showed positive 
straight leg raising bilaterally and decreased sensation 
bilaterally, however strength was 5/5 in both legs.  The 
February 2007 VA neurologic examination showed absent ankle 
jerks, however the orthopedic examination showed no muscle 
spasm, only very mild weakness of the right quadriceps and 
hamstring when compared to the left side, 4+/5 on the right 
and 5/5 on the left; and negative straight leg raising tests, 
both seated and supine.  In short, the evidence does not show 
that the veteran suffered from severe disc disease with 
recurrent attacks during any stage of the rating period, so a 
rating in excess of 20 percent (i.e. 40 percent) under Code 
5293 is not warranted.  
Similarly (under Code 5292) the evidence of record does not 
show objective findings indicative of more than moderate 
limitation of lumbar motion during any stage within the 
appeal period.  In July 2003, flexion was to 100 degrees, and 
the February 2007 VA examination found flexion to 55 degrees.  
Extension has not been shown to be limited to less than 20 
degrees.  Bilateral lateral bending was to 25 degrees and 
bilateral rotation to 30 degrees on the February 2007 
examination.  [A Note to the General Rating Formula for 
Diseases and Injuries of the Spine provides that, for VA 
compensation purposes, normal flexion of the lumbar spine is 
90 degrees, normal extension is 30 degrees, normal left and 
right lateral flexion is 30 degrees and normal left and right 
lateral rotation is 30 degrees.]  38 C.F.R. § 4.71a.  Given 
that rotation (when measured) was found to be at normal 
levels, flexion was at least approximately 2/3 of normal 
level, extension was 2/3 of normal level, and lateral flexion 
was more than 2/3 of normal level, the veteran's overall 
level of limitation of lumbar motion cannot be considered 
more than moderate.  

Regarding Code 5295, there is no evidence of record of 
listing of the whole spine to the opposite side or positive 
Goldthwaite's sign and no evidence of abnormal mobility on 
forced motion.  Consequently, a 40 percent rating under this 
code is not warranted either on the basis of all the 
objective pathology listed in the code being present or on 
the basis of some of the objective criteria being present in 
conjunction with abnormal mobility on forced motion.  

Criteria in effect from September 23, 2002 to September 26, 
2003

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating.  Note 1 following Code 
5293 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician and that "chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provides:  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurological disabilities separately 
using criteria for the most appropriate neurological 
diagnostic code or codes.

Under Code 5293 a 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration 
of at least four weeks but less than six weeks, during the 
past 12 months.  A 60 percent (maximum) rating is warranted 
for incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. §  
4.71a (effective September 23, 2002).

Incapacitating episodes (as defined) are not shown.  While on 
the February 2007 examination the veteran reported that he 
spent five to six months in bed due to his back disability in 
2003, that he spent three to four months in severe pain 
during 2004, and that for two months in 2005 his activities 
of daily living were significantly effected, there is no 
objective evidence of bed rest being prescribed by a 
physician and treatment by a physician; moreover, the 
February 2007 VA examiner stated that there were "no 
incapacitating episodes" associated with the veteran's back 
disability.  Accordingly, a rating on such basis is not 
warranted.  

Objective findings on physical examinations from September 
23, 2002 show separately ratable neurological impairment.  
Neurological manifestations are rated (under Code 8520) as 
paralysis of the sciatic nerve.  The criterion for a 10 
percent rating is mild incomplete paralysis.  The criterion 
for a 20 percent is moderate incomplete paralysis.  When the 
involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Note to 38 C.F.R. § 4.124a.

A 10 percent rating has been assigned for each lower 
extremity affected by radiculopathy.  The findings do not 
demonstrate more than mild incomplete paralysis of the 
sciatic nerve.  Examination of the lower extremities has 
consistently demonstrated decreased sensation, and ankle 
jerks were absent on the February 2007 neurologic 
examination.  However, the July 2003 VA examination showed 
muscle strength was 5/5 in the bilateral lower extremities, 
and the February 2007 orthopedic examination showed only very 
mild weakness on the left and none on the right.  The veteran 
had 1+ symmetrical deep tendon reflexes of the patella and 
Achilles tendons, good sensation to superficial deep peroneal 
nerve distribution bilaterally, and negative straight leg 
raising tests.  The Board finds that the bilateral lower 
extremity sciatica symptoms are primarily sensory in nature, 
compatible with an incomplete paralysis of the sciatic nerve 
that is mild in degree.  Accordingly, the Board concludes 
that the separate 10 percent ratings assigned for 
neurological manifestations of each lower extremity 
(sciatica) under Code 8520 are appropriate, and that a higher 
rating is not warranted.  Notably, there is no evidence of 
organic changes, such as muscle atrophy, trophic changes, 
etc., that would warrant a higher rating.

Criteria in effect from September 26, 2003

Effective September 26, 2003 revisions in the criteria for 
rating disabilities of the spine allow for disc and joint 
disease to be rated under the General Rating Formula for 
Diseases and Injuries of the Spine (Code 5237) or based on 
Incapacitating Episodes.  Under the General Rating Formula, a 
40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, (effective 
September 26, 2003).

Under Code 5243, as it pertains to incapacitating episodes, 
the rating criteria are essentially identical to Code 5293 
(in effect from September 23, 2002 to September 26, 2003).   

Given that since September 26, 2003 lumbar flexion was always 
well above 30 degrees and ankylosis was not shown, a rating 
in excess of 20 percent under the General Rating Formula is 
not warranted.  And since there is no evidence of 
incapacitating episodes, a rating in excess of 20 percent 
based on incapacitating episodes likewise is not warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however it is not shown that the 
veteran has any functional loss beyond that being currently 
compensated.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 
Vet. App. 202 (1995).  Notably, the February 2007 VA examiner 
found that there was no additional functional impairment due 
to pain, weakness, fatigability, incoordination, or flare-
ups.  

The Board finds that, under the current criteria, the 
disability at issue is properly rated 20 percent for chronic 
orthopedic manifestations of limitation of motion of the 
lumbar spine, with separate 10 percent ratings, each, for 
chronic neurological manifestations (sciatica) of each lower 
extremity.  When those ratings are combined in accordance 
with 38 C.F.R. § 4.25, a combined 40 percent schedular rating 
is warranted for the orthopedic and neurological 
manifestations.

As the preponderance of the evidence is against the claim for 
increased ratings, the "benefit-of-the-doubt" rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
low back disability.  38 C.F.R.  § 3.321.  The February 2007 
VA examiner specifically noted that there was no "effect on 
the usual occupation or daily activities" from the low back 
disability.  There is also no evidence of frequent 
hospitalizations for low back disability.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record. 







ORDER

A rating in excess of 20 percent for low back disability is 
denied.

A rating in excess of 10 percent for right lower extremity 
radiculopathy associated with service-connected low back 
disability is denied.

A rating in excess of 10 percent for left lower extremity 
radiculopathy associated with service-connected low back 
disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


